UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 4, 2012 DEBT RESOLVE, INC. (Exact name of registrant as specified in its charter) Delaware 1-33110 33-0889197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 White Plains Road, Suite 108 Tarrytown, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 949-5500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant On January 4, 2012, the Audit Committee of the Board of Directors of Debt Resolve, Inc(the “Company”) replaced RBSM LLP as the Company’s independent registered public accounting firm, and appointed Fiondella, Milone and LaSaracina, LLP (“Fiondella”) as the Company’s new independent registered public accounting firm. RBSM LLP’s reports on the Company’s consolidated financial statements for each of the fiscal years ended December 31, 2010 and 2009 did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principle, except that the reports of RBSM LLP on the Company’s financial statements for each of fiscal year 2009 and fiscal year 2010 contained an explanatory paragraph, which noted that there was substantial doubt about the Company’s ability to continue as a going concern. During the fiscal years ended December 31, 2010 and 2009, and the subsequent interim period through January 4, 2012, there were no disagreements between the Company and RBSM LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to RBSM LLP’s satisfaction, would have caused them to make reference to the subject matter of the disagreement in connection with their reports on the financial statements of the Company for such years. None of the reportable events described in Item 304(a)(1)(v) of Regulation S-K occurred during the fiscal years ended December 31, 2010 and 2009 or during the subsequent interim period through January 4, 2012. The Company has provided RBSM LLP with a copy of the foregoing disclosures.Attached as Exhibit 16.1 is a letter from RBSM LLP, dated January 5, 2012, stating their agreement with such statements. During the fiscal years ended December 31, 2010 and 2009, and the subsequent interim period through January 4, 2012, the Company did not consult with FML regarding any of the matters or events set forth in Item 304(a)(2)(i) and (ii) of Regulation S-K. 2 Item 9.01 Financial Statements and Exhibits Exhibit No. Description Letter of RBSM LLP regarding change in independent registered public accounting firm. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 6, 2012 DEBT RESOLVE, INC. By: /s/DAVID M. RAINEY David M. Rainey President and Chief Financial Officer 4 Exhibit Index Exhibit No. Description Letter of RBSM LLP regarding change in independent registered public accounting firm. 5
